DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to filling of the application dated August 20, 2019.  Claims 
1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  

Claims 1,4,17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (2015/0311093) taken with Birang (6,383,058).
Re-claim 1, Li teaches (Figs 1-3d; paragraph 12-109) a method for chemical mechanical planarization (CMP) of a polymer or epoxy-based layer, comprising: obtaining an endpoint for polymer 3 or epoxy-based layer 3 (Figs 3c-3d,2d-2e, para 86 for polymer 3; para 56 for polymer 1, Fig 2) for use in a CMP process by apparently determining the uniformity of the polymer of less than 1% (abstract, para 12), the CMP process configured to polish polymer 3 or epoxy-based material 3; monitoring the polymer or epoxy-based layer with an endpoint detection apparatus configured to monitor polymer 3 or epoxy-based material 3 (paragraphs 96,40 for employing the CMP optical end point system for fix thickness polishing, which optical end point system monitors the polymer or epoxy based layer 3); polishing the polymer or epoxy-based layer with the CMP process (para 40-46; Figs 3c-3d for polishing; Figs 2d-2e, para 55-82); detecting when the polymer or epoxy-based layer has reached the endpoint for the CMP process (paragraphs 96,40 for employing the CMP optical end point system for fix thickness polishing, which optical 
Re-claims 1,4: as applied above, Li apparently discloses obtaining an endpoint for polymer or epoxy-based layer 3 for use in a CMP process by determining the uniformity of the polymer layer, but apparently does not detail obtaining an endpoint for polymer or epoxy-based material  for use in a CMP process (claim 1), from a combination of stored data and monitored data (claim 4).
However,  Birang teaches (at Figs 1-2, col 4, line 57 to col 6; Figs 7,8,9; col 7-11) a chemical mechanical polishing (CMP) process by using an optical end point detection system 46,44 (Fig 2, col 4,line 58 to col 6 by using a laser light source (col 6, lines  10-26)), wherein an endpoint for the material is obtained for used in the CMP process from a combination of stored data and monitored data (re-claim 4, Figs 9,7,8; col 7, line 62 to col 11; Fig 9 for storing and monitoring data; Fig 2 for using the computer), the CMP process configured to polish the material; wherein the optical endpoint detection system and CMP apparatus (col 6, lines 37-48) is configured to monitor the layer during the polishing; wherein the layer is polished with the CMP process; wherein the optical endpoint detection system detects when the polymer or epoxy-based layer has reached the endpoint for the CMP process and then halting the CMP process when the endpoint is detected.
The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to perform the chemical planarization (CMP) of a polymer or epoxy-based layer of Li by employing the CMP apparatus with the  optical end point detection system, as taught by Birang.  This is because of the desirability to employ the CMP apparatus with the optical endpoint detection system in order to precisely polish the polymer or epoxy-based layer in order to provide the planarization and uniformity of the polymer or epoxy-based layer, thereby improving the reliability of the semiconductor device.

** Re-claim 17, Li  lacks mentioning a non-transistory computer readable medium storing the method.  However, Birang teaches (at Fig 2; col 4-6) the CMP apparatus including the computer 48 for storing data and Figs 9,7-8 (col 7, line 62 to col 11).  Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective .

Claims 3,5,11,13-15,19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (2015/0311093) and  Birang (6,383,058), as applied to claims 1,4,17 above, and further of Bajaj (2018/0161954) and Tolles (2018/0207770).
Li and Birang teach the method for chemical mechanical planarization (CMP) of a polymer or epoxy-based layer, as applied to claims 1,4,17 above and fully repeated herein; wherein discussion to claim 1 is also applied the same to claim 11; wherein discussion to claim 4 is also applied the same to claim 14; and wherein Re-claims 3,5,13,15,19, as applied above, Li and Birang teach using an optical detection apparatus as the endpoint detection apparatus, wherein the polymer or epoxy-based layer 3,1 has at least one underlying redistribution layer or bump of metal (2/3 in Figs 2e,2d, para 58-62; 2 in Fig 3b , para 84-86) and the optical detection apparatus is configured to planarize the polymer or epoxy-based layer 3/1 and to detect of the metal by the optical endpoint detection apparatus; 
Re-claims 3,5,11,19:  Li and Birang already teaches employing the optical endpoint detection system, but lacks mentioning to operate at a wavelength of approximately 200nm to approximately 1700nm (200-1700 in claim 3,5; 200-800 nm or 900-1700 nm in claims 11,19).
However,  Bajaj teaches (at para 73) a chemical mechanical polishing process by the optical endpoint detection system or apparatus, wherein the optical detection apparatus is configured to operate and planarize at a wavelength of approximately 300 nm to approximately 1550 nm (para 73).  Tolles teaches (at para 108) a chemical mechanical polishing process by the optical endpoint detection system or apparatus, wherein the optical detection apparatus is configured to operate and planarize at a wavelength of approximately 400nm to 800nm or from  approximately 800 nm to 1550nm (para 108).
The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to perform the chemical planarization (CMP) of a polymer or epoxy-based layer of the references including Li and Birang by operate In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

Claims 2,12,18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (2015/0311093) and  Birang (6,383,058), Bajaj (2018/0161954) and Tolles (2018/0207770), as applied to claims 1,3-5,11,13-15,17,19  above, and further of Lianto (2018/0308822).
Li, Birang, Bajaj and Tolles teach the method for chemical mechanical planarization (CMP) of a polymer or epoxy-based layer, as applied to claims 1,3-5,11,13-15,17,19  above and fully repeated herein; wherein re-claims 2,12,18, as applied above, Bajaj (para 73) and Tolles (para 108) teach wherein the optical detection apparatus is configured to operate and planarize at a wavelength of approximately 300 nm to approximately 1550 nm or  a wavelength of approximately 400nm to 800nm or from  approximately 800 nm to 1550nm.
Re-claims 2,,12,18:  Li and Birang lacks mention to reduce step height of the polymer or epoxy-based layer such that a surface of the polymer or epoxy-based layer has a uniformity that supports a redistribution layer with at least two lead outs with line and spacing of approximately greater than 0/0pm to less than or equal to approximately 2/2pm.
However, Lianto teaches (at paragraphs 27,21-28; Figs 2-6) polishing the polymer or epoxy-based layer 302 (Fig 3, para 23) to reduce step height of the polymer or epoxy-based layer 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to perform the chemical planarization (CMP) of a polymer or epoxy-based layer of the references including Li and Birang   by polishing the polymer layer to reduce step height of the polymer or epoxy-based layer such that a surface of the polymer or epoxy-based layer has a uniformity that supports a redistribution layer with at least two lead outs with line and spacing of approximately greater than 0/0pm to less than or equal to approximately 2/2pm, as taught by Lianto.  This is because of the desirability to form a semiconductor device having the planar surface and uniformity to support the redistribution layer, thereby improving reliability in manufacturing of the device.

Claims 6-10,16,20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (2015/0311093) and  Birang (6,383,058), as applied to claims 1,4,17 above, and further of Misra (2013/0149945),  Swedek (7,195,536), and Meloni (6,466,642).
Li and Birang teach the method for chemical mechanical planarization (CMP) of a polymer or epoxy-based layer, as applied to claims 1,4,17 above and fully repeated herein;  Re-claims 6-10, wherein Li and Birang already teach using the optical endpoint detection system to detect an endpoint during polishing of the polymer or epoxy-base layer, wherein the polymer or epoxy-based layer 3,1 has at least one underlying redistribution layer or bump of metal (2/3 in Figs 2e,2d, para 58-62; 2 in Fig 3b , para 84-86) and the optical detection apparatus is configured to planarize the polymer or epoxy-based layer 3/1 and to detect of the metal by the optical endpoint detection apparatus; and wherein Birang also teaches using the light laser 44 in the optical endpoint detection (col 6, lines 10-36; Fig 2)
Re-claims 6-10,16,20: Li and Birang already teach using the optical endpoint detection system to detect an endpoint during polishing of the polymer, but lack mentioning other endpoint detection systems including a laser detection (claim 6), a motor torque detection (claim 7), eddy current detection (claim 8), X-ray detection (claim 9), or more than one detection systems (claims 10,16,20).

The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to perform the chemical planarization (CMP) of a polymer or epoxy-based layer of the references including Li and Birang by employing any of the optical endpoint detection system with laser, laser detection, motor torque detection, eddy current detection, X-ray detection, or more than one detection systems above, as taught by Birang, Li, Swedek, Misra, and Meloni, because these endpoint detection system alternative and art recognized equivalent system for detecting the endpoint during the chemical mechanical polishing (CMP) process, wherein these alternative endpoint detection systems are proven in the art to detect the endpoint during the polishing in an effective and reliable manner, thereby improving the reliability in manufacturing the device. 

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 /MICHAEL M TRINH/ Primary Examiner, Art Unit 2822